09/15/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs September 8, 2021

                STATE OF TENNESSEE v. COURTNEY PERRY

                 Appeal from the Criminal Court for Shelby County
                 No. 01-13118      Jennifer Johnson Mitchell, Judge
                       ___________________________________

                            No. W2020-01682-CCA-R3-CD
                        ___________________________________


The Petitioner, Courtney Perry, appeals the summary dismissal of his “Motion to Correct
Illegal Sentence” pursuant to Tennessee Rule of Criminal Procedure 36.1. Upon our
review, we affirm the summary dismissal of the motion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and J. ROSS DYER, JJ., joined.

William P. Rudolph, Memphis, Tennessee, for the Defendant-Appellant, Courtney Perry.

Herbert H. Slatery III, Attorney General and Reporter; Richard D. Douglas, Assistant
Attorney General; Amy Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the Appellee, State of Tennessee.


                                          OPINION

        A Shelby County Criminal Court jury convicted the Petitioner of first degree felony
murder and especially aggravated robbery, for which he received an effective sentence of
life imprisonment. Courtney Perry v. State, No. W2006-01852-CCA-R3-PC, 2008 WL
312923, at *1 (Tenn. Crim. App. Feb. 5, 2008), perm. app. denied (Tenn. Aug. 25, 2008).
The Petitioner did not file a direct appeal. The Petitioner filed a petition for post-conviction
relief, arguing that he received ineffective assistance of counsel. This court affirmed the
denial of the petition. Id.

      On May 13, 2016, the Petitioner filed a pro se “Motion to Correct Illegal Sentence”
pursuant to Tennessee Rule of Criminal Procedure 36.1. In the motion, the Petitioner
asserted that his sentences were illegal because they were “in direct contravention of
Tenn[essee] Code Ann[otated] [sections] 39-13-204(e)(2) and 40-35-501(h)(1), therefore,
rendering his sentence void.” The original trial court recused itself, and the case was
docketed for a different trial court, with counsel appointed on June 30, 2016. On August
15, 2019,1 the trial court allowed counsel to withdraw and appointed new counsel. The
State filed a motion to dismiss on August 14, 2020, stating that the Petitioner had
misinterpreted the statutes, and his sentences were not illegal. On September 1, 2020, the
Petitioner filed a notice that his original pro se motion would not be amended by appointed
counsel. On December 7, 2020, the trial court dismissed the Petitioner’s motion by written
order, finding that the Petitioner’s sentences were not illegal, and he had not raised a
colorable claim for relief. It is from this order that the Petitioner now timely appeals.

                                                ANALYSIS

       On appeal, the Petitioner again argues that his sentences are void because they
contravene Tennessee Code Annotated sections 39-13-204(e)(2) and 40-35-501(h)(1). The
State responds that his sentences are not illegal. We agree with the State.

        Pursuant to Rule 36.1 of the Tennessee Rules of Criminal Procedure, “[e]ither the
defendant or the state may, at any time, seek the correction of an illegal sentence[.]” Tenn.
R. Crim. P. 36.1(a). “For purposes of this rule, an illegal sentence is one that is not
authorized by the applicable statutes or that directly contravenes an applicable statute.” Id.
A petitioner is only entitled to a hearing and appointment of counsel “[i]f the motion states
a colorable claim that the sentence is illegal.” Tenn. R. Crim. P. 36.1(b); see Marcus
Deangelo Lee v. State, No. W2013-01088-CCA-R3-CO, 2014 WL 902450, at *6 (Tenn.
Crim. App. Mar. 7, 2014). This court has stated that a colorable claim “‘is a claim . . . that,
if taken as true, in the light most favorable to the [petitioner], would entitle [the petitioner]
to relief[.]’” State v. David A. Brimmer, No. E2014-01393-CCA-R3-CD, 2014 WL
201759, at *2 (Tenn. Crim. App. Dec. 18, 2014) (citing and quoting State v. Mark Edward
Greene, No. M2013-02710-CCA-R3-CD, 2014 WL 3530960, at *3 (Tenn. Crim. App. July
16, 2014)); Tenn. Sup. Ct. R. 28 § 2(H).

        Our supreme court has concluded that there are three types of sentencing errors:
clerical errors, appealable errors, and fatal errors. State v. Wooden, 478 S.W.3d 585, 595
(Tenn. 2015). Clerical errors arise from a simple mistake in filling out information in the
judgment document. Id. Appealable errors arise where the sentencing statutes provide for
a right to a direct appeal of the sentencing decision and “generally involve attacks on the
correctness of the methodology by which a trial court imposed [the] sentence.” Id. (internal
citation omitted). For a sentence to be deemed an “illegal sentence,” it must be the result

1
    The record on appeal contains no explanation for the three-year delay.
                                                     -2-
of a fatal error, which renders a sentence illegal and void. Id. “This category consists of
any sentence ‘that is not authorized by the applicable statutes or that directly contravenes
an applicable statute.’” Id.

       As relevant to the arguments raised by the Petitioner, Tennessee Code Annotated
section 39-13-204(e)(2) states

       (2) The trial judge shall provide the jury separate verdict forms, as specified
       by subdivisions (f)(1), (f)(2), and (g)(2)(B). If the defendant has been found
       guilty of first degree murder as described in § 39-13-202(c)(1), then the jury
       shall be instructed that a defendant who receives a sentence of imprisonment
       for life shall not be eligible for parole consideration until the defendant has
       served at least fifty-one (51) full calendar years of the sentence. The jury
       shall also be instructed that a defendant who receives a sentence of
       imprisonment for life without possibility of parole shall never be eligible for
       release on parole.

Further, sections 40-35-501(h)(1), (h)(2), and (i)(1) state, respectively,

       (h)(1) Release eligibility for a defendant committing the offense of first
       degree murder on or after November 1, 1989, but prior to July 1, 1995, who
       receives a sentence of imprisonment for life occurs after service of sixty
       percent (60%) of sixty (60) years less sentence credits earned and retained
       by the defendant, but in no event shall a defendant sentenced to imprisonment
       for life be eligible for parole until the defendant has served a minimum of
       twenty-five (25) full calendar years of the sentence, notwithstanding the
       governor’s power to reduce prison overcrowding pursuant to title 41, chapter
       1, part 5, any sentence reduction credits authorized by § 41-21-236, or any
       other provision of law relating to sentence credits.

       (2) There shall be no release eligibility for a person committing first degree
       murder, on or after July 1, 1995, and receiving a sentence of imprisonment
       for life. The person shall serve one hundred percent (100%) of sixty (60)
       years less sentence credits earned and retained. However, no sentence
       reduction credits authorized by § 41-21-236 or any other law, shall operate
       to reduce the sentence imposed by the court by more than fifteen percent
       (15%).

       ....



                                             -3-
       (i)(1) There shall be no release eligibility for a person committing an offense,
       on or after July 1, 1995, that is enumerated in subdivision (i)(2). The person
       shall serve one hundred percent (100%) of the sentence imposed by the court
       less sentence credits earned and retained. However, no sentence reduction
       credits authorized by § 41-21-236 or any other provision of law, shall operate
       to reduce the sentence imposed by the court by more than fifteen percent
       (15%).


        We initially note that the Petitioner’s only argument regarding section 39-13-
204(e)(2) is a single sentence, stating in its entirety, “In the present case, [the Petitioner]
has stated a colorable claim because the sentence he received of sixty (60) years at one
hundred (100) percent directly contravenes both Tenn. Code Ann. § 40-35-501(h)(2) and
Tenn. Code Ann. § 39-13-204(e)(2)[,] which maintain that a defendant sentenced to life
imprisonment may be eligible for parole after twenty-five (25) years.” Such an assertion
regarding section 39-13-204(e)(2) is not adequate to invite our review. See Tenn. R. App.
P. 27(a)(7) (“The brief of the appellant shall contain . . . [a]n argument . . . with citations
to the authorities” and “for each issue, a concise statement of the applicable standard of
review”); Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by argument,
citation to authorities, or appropriate references will be treated as waived by this court.”).
Accordingly, to the extent that the Petitioner asserts that his sentence contravenes section
39-13-204(e)(2), any such argument is deemed waived. In any event, as noted by the trial
court, the State’s notice to seek life without the possibility of parole was withdrawn prior
to the Petitioner’s sentencing hearing, rendering section 39-13-204(e)(2) inapplicable.

       With respect to section 40-35-501, the Petitioner contends that his sentence
contravenes that statute but also “acknowledges that the Tennessee Supreme Court has held
that Tenn. Code Ann. § 40-35-501(i) governs release eligibility for first degree murders
committed on or after July 1, 1995.”2 See Brown v. Jordan, 563 S.W.3d 196 (Tenn. 2018).
In Brown, our supreme court conclusively stated, “A defendant convicted of first-degree
murder that occurred on or after July 1, 1995, may be released after service of at least fifty-
one years if the defendant earns the maximum allowable sentence reduction credits.” Id.
at 202. The Brown court also explained that a defendant convicted of a first degree murder
committed before July 1, 1995, has a release eligibility that occurs after service of sixty
percent of sixty years less any sentence credits earned, but those sentence credits cannot
operate to enable a defendant to become eligible for release until a minimum of twenty-
five calendar years have been served. Id. at 201. The Petitioner incorrectly asserts that this


2
 We note that our legislature removed first degree murder from enumerated offenses in (i)(1), effective
July 15, 2020.
                                                 -4-
section, which he mistakenly refers to as (h)(2), provides “eligbil[ity] for parole after
twenty-five (25) years.”

       In the instant case, the Petitioner committed first degree felony murder and
especially aggravated robbery on April 10, 2001. Thus, as noted by the Brown court, the
Petitioner may be released after service of at least fifty-one years if he earns the maximum
allowable sentence reduction credits. The Petitioner’s sentences do not contravene sections
40-35-501(h) or (i), and his sentence is not illegal. The Petitioner is not entitled to relief.

                                      CONCLUSION

       Based on the foregoing reasoning and analysis, the judgment of the trial court is
affirmed.



                                               ____________________________________
                                               CAMILLE R. MCMULLEN, JUDGE




                                             -5-